MEMORANDUM **
Abraham Isaac Tubbs, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that Correctional Officer Kelly violated his Eighth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Tubbs filed an amended complaint alleging that the defendant was deliberately indifferent to a risk of serious injury when he allowed an administratively segregated inmate into the general prison population and the inmate attacked Tubbs. The district court properly dismissed Tubbs’ amended complaint because conclusory allegations that the defendant knew or should have known of a substantial risk do not state a claim for relief. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The district court did not abuse its discretion by dismissing the complaint without leave to amend because further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.